EXHIBIT 10.57 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT Micron MeiYa CONFIDENTIAL TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM PROCESS NODES This TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM PROCESS NODES (this “Agreement”), is made and entered into as of this 13thday of May, 2008 (“Effective Date”), by and between Micron Technology, Inc., a Delaware corporation (“Micron”) and MeiYa Technology Corporation (MeiYa Technology Corporation [Translation from Chinese]), a company-limited-by-shares incorporated under the laws of the Republic of China (“Joint Venture Company”).(Micron and Joint Venture Company are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Micron has developed technology for [***] Process Nodes for the manufacture of Stack DRAM Products. B.The Joint Venture Company desires to have such technology transferred to the Joint Venture Company for its use in the manufacture of Stack DRAM Products, and Micron intends to so transfer such technology to the Joint Venture Company. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS 1.1Definitions. “Agreement” shall have the meaning set forth in the preamble to this Agreement. “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any Governmental Entity. “Closing” means the remittance by Nanya Technology Corporation and Micron Semiconductor B.V. of the first capital contribution to the Joint Venture Company as set forth in Section 2.6 of that certain Master Agreement by and between Micron and Nanya Technology Corporation dated as of the Effective Date. “Effective Date” shall have the meaning set forth in the preamble to this Agreement. DLI-6195539v3 Micron MeiYa CONFIDENTIAL “Force Majeure Event” means the occurrence of an event or circumstance beyond the reasonable control of a Party and includes, without limitation, (a) explosions, fires, flood, earthquakes, catastrophic weather conditions, or other elements of nature or acts of God; (b) acts of war (declared or undeclared), acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage; (c) acts of federal, state, local or foreign Governmental Entity; (d) labor disputes, lockouts, strikes or other industrial action, whether direct or indirect and whether lawful or unlawful; (e) failures or fluctuations in electrical power or telecommunications service or equipment; and (f) delays caused by the other Party or Third-Party nonperformance (except for delays caused by a Party’s contractors, subcontractors or agents). “GAAP” means, with respect to Micron, United States generally accepted accounting principles, and with respect to the Joint Venture Company, Republic of China generally accepted accounting principles, in each case, as consistently applied by the Party for all periods at issue. “Governmental Entity” means any governmental authority or entity, including any agency, board, bureau, commission, court, municipality, department, subdivision or instrumentality thereof, or any arbitrator or arbitration panel. “IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and pending applications or registrations of any of the foregoing anywhere in the world.The term “IP Rights” does not include any Patent Rights or rights in trademarks. “Joint Venture Company” shall have the meaning set forth in the preamble to this Agreement. “Mask Work Rights" means rights under the United States Semiconductor Chip Protection Act of 1984, as amended from time to time, or under any similar equivalent laws in countries other than the United States. “Micron” shall have the meaning set forth in the preamble to this Agreement. “Party” and “Parties” shall have the meaning set forth in the preamble to this Agreement “Patent Rights” means all rights associated with any and all issued and unexpired patents and pending patent applications in any country in the world, together with any and all divisionals, continuations, continuations-in-part, reissues, reexaminations, extensions, foreign counterparts or equivalents of any of the foregoing, wherever and whenever existing. “Person” means any natural person, corporation, joint stock company, limited liability company, association, partnership, firm, joint venture, organization, business, trust, estate or any other entity or organization of any kind or character. “Process Node” means [***]. “Recoverable Taxes” shall have the meaning set forth in Section 3.5(a). DLI-6195539v3 - 2 - Micron MeiYa CONFIDENTIAL “Software” means computer program instruction code, whether in human-readable source code form, machine-executable binary form, firmware, scripts, interpretive text, or otherwise.The term “Software” does not include databases and other information stored in electronic form, other than executable instruction codes or source code that is intended to be compiled into executable instruction codes. “Stack DRAM” means dynamic random access memory cell that functions by using acapacitor arrayed predominantly above the semiconductor substrate. “Stack DRAM Design” means, with respect to a Stack DRAM Product, the corresponding design components, materials and information listed on Schedule2. “Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or wafer form. “Tax” or “Taxes” means any federal, state, local or foreign net income, gross income, gross receipts, sales, use ad valorem, transfer, franchise, profits, service, service use, withholding, payroll, employment, excise, severance, stamp, occupation, premium, property, customs, duties or other type of fiscal levy and all other taxes, governmental fees, registration fees, assessments or charges of any kind whatsoever, together with any interest and penalties,additions to tax or additional amounts imposed or assessed with respect thereto. “Taxing Authority” means any Governmental Entity exercising any authority to impose, regulate or administer the imposition of Taxes. “Third Party” means any Person other than Micron or the Joint Venture Company. “Transferred Technology” means [***]. 1.2Certain Interpretive Matters. (a)Unless the context requires otherwise, (1)all references to Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits, Appendices or Schedules of or to this Agreement, (2)each accounting term not otherwise defined in this Agreement has the meaning commonly applied to it in accordance with GAAP, (3)words in the singular include the plural and vice versa, (4)the term “including” means “including without limitation,” and (5)the terms “herein,” “hereof,” “hereunder” and words of similar import shall mean references to this Agreement as a whole and not to any individual section or portion hereof.Unless otherwise denoted, all references to $ or dollar amounts will be to lawful currency of the United States of America.All references to “day” or “days” will mean calendar days. (b)No provision of this Agreement will be interpreted in favor of, or against, any of the Parties by reason of the extent to which (1) any such Party or its counsel participated in the drafting thereof or (2) any such provision is inconsistent with any prior draft of this Agreement or such provision. DLI-6195539v3 - 3 - Micron MeiYa CONFIDENTIAL ARTICLE 2 TRANSFER OF TECHNOLOGY TO JOINT VENTURE COMPANY 2.1Delivery of Transferred Technology to Joint Venture Company.On a delivery schedule mutually agreed between the Parties, Micron shall provide to the Joint Venture Company the Transferred Technology [***], which process is outlined on Schedule 3.Except as provided in Section 2.2, the foregoing obligation does not require Micron to create, make, adapt, develop, modify and/or translate any such information or materials.The Joint Venture Company may at any time request Micron in writing to supplement its prior disclosures of such Transferred Technology with any items the Joint Venture Company believes to be missing or incomplete from such disclosures; however, with respect to the subject matter of any such requests made [***], the Joint Venture Company shall be precluded from asserting that Micron is in breach of its obligations under this Section. 2.2Preproduction Wafers.On a delivery schedule mutually agreed between the Parties, Micron shall, [***], provide to the Joint Venture Company [***].On a delivery schedule mutually agreed between the Parties, Micron shall, [***], provide to the Joint Venture Company [***]. 2.3Engineering Services.As reasonably requested by the Joint Venture Company from time to time and to the extent fulfilling such request would not cause disruption of their respective operations, Micron will provide to the Joint Venture Company engineering support for its implementation of the Transferred Technology transferred by Micron to the Joint Venture Company for use in the Joint Venture Company’s facilities for the manufacture of Stack DRAM wafers. ARTICLE 3 PAYMENTS 3.1Transfer of Technology to Joint Venture Company.For the transfer of the Transferred Technology from Micron to the Joint Venture Company for the [***], Joint Venture Company shall pay to Micron [***]. 3.2Engineering Service Fees.Micron shall charge Joint Venture Company for any engineering services provided by Micron to Joint Venture Company under Section 2.3 for all out-of-pocket expenses reasonably incurred in connection therewith.[***]If any employee(s) of Micron are required to provide such services at a location other than his/her/their normal working location, then [***]Micron will invoice Joint Venture Company for all such costs and expenses monthly as incurred.Joint Venture Company will pay Micron the amount due within thirty (30) days of receipt of invoice. 3.3Invoices; Payments. (a)All invoices under this Agreement may be sent by any method described in Section 8.1 or electronically with hardcopy confirmation sent promptly thereafter by any method described in Section 8.1.Such invoices should be sent to the following contacts or such other contact as may be specified hereafter pursuant to a notice sent in accordance with Section 8.1: DLI-6195539v3 - 4 - Micron MeiYa CONFIDENTIAL Invoices to Joint Venture Company: To be provided by notice. (b)All amounts owed by a Party under this Agreement are stated, calculated and shall be paid in United States Dollars ($ U.S.). (c)Payment is due on all amounts properly invoiced within thirty (30) days of receipt of invoice.All payments made under this Agreement shall be made by check sent to the following person or by such other manner designated by such person: Payments to Micron: [***] 8000 S.
